Citation Nr: 1028883	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  02-09 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependent's Educational Assistance under 
38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to November 
1970.  He served in Vietnam from January to November 1970, and 
received the Bronze Star Medal, the Air Medal, and the Army 
Commendation Medal.  The appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 decision by the RO in Winston-Salem, 
North Carolina, which denied the appellant's claim for service 
connection for the cause of the Veteran's death and entitlement 
to Dependents' Educational Assistance under 38 U.S.C.A., Chapter 
35.

In her June 2002 substantive appeal (VA Form 9), the appellant 
requested a Board hearing at the RO (Travel Board hearing).  In a 
December 2004 written statement (VA Form 21-4138), the 
appellant's representative withdrew the hearing request.

In February 2005, the Board remanded these matters for further 
development.  In July 2006, the Board denied the appeal.  The 
appellant appealed the Board's denial to the United States Court 
of Appeals for Veterans Claims (Court).

In November 2007, the Court vacated the Board's decision and 
remanded the case for readjudication in compliance with 
directives specified in a November 2007 Joint Motion filed by 
counsel for the appellant and the VA Secretary.

In July 2008, May 2009 and February 2010, the Board remanded 
these matters for further development.


FINDINGS OF FACT

1.  Service connection was not in effect for any disease or 
disability during the Veteran's lifetime.

2.  The Veteran died in May 2001; the immediate cause of death 
was massive hemorrhage, due to or as a consequence of recurrent 
squamous cell carcinoma of the esophagus.

3.  Massive hemorrhaging and squamous cell carcinoma of the 
esophagus, which caused the Veteran's death, was not manifested 
in service or within one year following discharge from active 
duty, and is not shown to have been related to a service-
connected disorder or to herbicide exposure therein.

4.  The Veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death.  


CONCLUSIONS OF LAW

1.  A service-connected disease or disability did not cause or 
contribute to the cause of the Veteran's death, and the cause of 
death was not related to an injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009).

2. Eligibility for Dependent's Educational Assistance is not 
established.  
38 U.S.C.A., Chapter 35.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in April 2005, the RO notified the appellant 
of the evidence needed to substantiate her claims for DIC and 
DEA.  The letter also satisfied the second and third elements of 
the duty to notify by informing the appellant that VA would try 
to obtain medical records, employment records, or records held by 
other Federal agencies, but that she was nevertheless responsible 
for providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The appellant has substantiated the Veteran's status as a 
Veteran.  She was notified of all elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
the claims, in an April 2006 letter.

The United States Court of Appeals for Veterans Claims (Court) 
has held that 38 U.S.C.A. § 5103(a) requires that compliant VCAA 
notice, in the context of Death Indemnity Compensation (DIC) 
claims, requires (1) a statement of the conditions, if any, for 
which a Veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The April 2005 VCAA letter included notice that complied with the 
Court's decision in Hupp.  The letter did not explicitly tell the 
appellant service connection had not been established for any 
disability during the Veteran's lifetime, but subsequent 
statements of the case did.  These post-decisional documents 
could not provide VCAA notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The appellant should, however, have been 
put on notice as to what was required.  She has consistently made 
contentions regarding the fact that the Veteran's cancer caused 
his death and that his cancer was caused by exposure to 
herbicides in Vietnam.  In addition, she had a meaningful 
opportunity to participate in the adjudication of her claims, 
inasmuch as she had many months after the notice to submit 
additional evidence and argument.  

There was a timing deficiency in that the April 2005 and April 
2006 letters were sent after the initial adjudication of the 
claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Inasmuch as the claims are being denied, no effective date or 
rating is being set.  The timing deficiency was cured by 
readjudication of the claims in a supplemental statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).
The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the appellant, 
including service medical records, private treatment records and 
records from various federal agencies.  Additionally, the record 
contains proper VA medical opinions regarding the Veteran's cause 
of death.  As discussed below, VA has complied with the 
requirements of the Joint Motion and with the Board's remands.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are payable 
to the surviving spouse of a Veteran if the Veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.5 (2009).

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, particularly, 
autopsy reports.  38 C.F.R. § 3.312(a) (2009).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2009).

A contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown that 
it contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2009); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a death 
that is primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general impairment 
of health to an extent that would render the person materially 
less capable of resisting the effects of other diseases or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(2), (3).

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of itself of 
a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Where a Veteran served 90 days or more during a period of war and 
carcinoma becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or aggravated 
by service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post- service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are generally not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may 
provide eyewitness account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding of 
service connection, subsequent manifestation of the same chronic 
disease at any later date, however remote, are service connected 
unless clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Prior to December 27, 2001, for claims involving exposure to an 
herbicide, such as Agent Orange, the law provided that Veterans 
who served on active military, naval, or air service in the 
Republic of Vietnam during the period beginning January 9, 1962, 
and ending on May 7, 1975 (the Vietnam era), and who have a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed to an herbicide agent during such service, unless 
there is affirmative evidence to the contrary. See 38 U.S.C.A. § 
1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001).

The Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001) expanded the presumption of 
exposure to herbicides to include all Vietnam era Veterans, not 
just those who have a disease on a presumptive list in 38 U.S.C. 
§ 1116(a)(2) and 38 C.F.R. § 3.309(e).  This expansion of the 
presumption of exposure to herbicides is effective from December 
27, 2001.

A new law or regulation applies, if at all, only to the period 
beginning with the effective date of the new law or regulation.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new 
statute is enacted or a new regulation is issued while a claim is 
pending, VA must first determine whether the statute or 
regulation identifies the types of claims to which it applies.  
If the statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when it 
took effect would produce genuinely "retroactive effects."  If 
applying the new provision would produce such "retroactive 
effects," VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
"retroactive effects," VA ordinarily must apply the new 
provision.  A new law or regulation has prohibited "retroactive 
effects" if it is less favorable to a claimant than the old law 
or regulation; while a liberalizing law or regulation does not 
have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper analysis 
as follows: First, the Board must determine, on a case-by-case 
basis, whether the amended regulation is more favorable to the 
claimant than the prior regulation.  Second, if it is more 
favorable, the Board must, subsequent to the effective date of 
the liberalizing law under 38 U.S.C. § 5110(g), apply the more 
favorable provision to the facts of the case, unless the claimant 
would be prejudiced by the Board's actions in addressing the 
revised regulation in the first instance.  Third, the Board must 
determine whether the appellant would have received a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation, including for the 
periods both prior to and after the effective date of the change 
in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg.  33422(2000) 

The Federal Circuit has created a three-part test to determine 
whether a new law has prohibited retroactive effects: (1) "the 
nature and extent of the change of the law;" (2) "the degree of 
connection between the operation of the new rule and a relevant 
past event;" and (3) "familiar considerations of fair notice, 
reasonable reliance, and settled expectations." Princess Cruises 
v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this 
test, a rule or regulation appears to have a retroactive effect, 
then the rule or regulation cannot be applied to cases pending at 
the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

The new version of the law is more favorable to the appellant 
than the old, and has no retroactive effects.  The Board will 
therefore apply the new version and presume that the Veteran was 
exposed to herbicides during his service in Vietnam.

If a Veteran had in-service herbicide exposure, the following 
diseases will be service connected if appearing within the 
appropriate time period after service: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

The foregoing diseases shall be service connected if a Veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

VA has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 341-
346 (1994).  See also 61 Fed. Reg. 41,442- 41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

The United States Court of Appeals for the Federal Circuit held 
that the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 
98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl 
v. Nicholson, 21 Vet. App. 120 (2007).

As such, the Board must not only determine whether the Veteran 
had a disability which is recognized by VA as being etiologically 
related to prior exposure to herbicide agents that were used in 
Vietnam (See 38 C.F.R. § 3.309(e)), but must also determine 
whether his disability was the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Factual Background

Service medical records contain no findings referable to squamous 
cell carcinoma of the esophagus.

An August 1999 discharge summary shows that the Veteran was 
admitted to a VA medical center (VAMC) after testing confirmed 
the presence of squamous cell carcinoma. While hospitalized he 
underwent an esophagogastrectomy, bronchoscopy, and 
esophagogastroduodenoscopy.  At the time of discharge, he was 
doing very well and was stable.  The pertinent diagnosis at 
discharge was "advanced esophageal cancer--known."

In December 1999 the Chief of VA Cardio-Thoracic surgery, 
submitted an opinion which stated that the Veteran had developed 
squamous cell carcinoma of the esophagus and had his cancer 
removed approximately three months earlier.  He stated that the 
cancer was associated with increased exposure to carcinogens such 
as alcohol and cigarette smoke.  He noted that the Veteran served 
on active duty in Vietnam from 1969 to 1970 and was exposed to 
Agent Orange.  He opined that it was possible that the exposure 
to Agent Orange contributed to the development of esophageal 
cancer.

VA outpatient treatment records dated from 2000 to 2001 reflect 
continuing treatment for esophageal cancer.  In April 2001 the 
Veteran underwent computerized tomography (CT) testing of the 
chest.  The diagnostic impression showed status post 
esphagogastrectomy with stomach pull through and a mass in the 
superior mediastinum which was new since a previous examination 
and was felt to represent tumor recurrence.

In May 2001 the Veteran was admitted to the VAMC.  Upon admission 
his diagnosis was metastatic esophageal cancer.  During the 
course of his admission at the VAMC, he underwent the insertion 
of a percutaneous endoscopic gastrostomy tube which was for the 
preparation of chemotherapy and radiation due to the recurrent 
squamous cell carcinoma of the esophagus.  He eventually 
developed pneumonia and he was treated with antibiotics and 
improved.  Before chemotherapy treatment began, he developed 
severe exsanguinating hemorrhage.

The impression given by the physician was that the hemorrhaging 
was probably due to a carotid blow out secondary to the growth of 
his tumor into the great vessels.  He expired later in May 2001.  
Diagnoses at the time of death were severe exsanguinating 
hemorrhage from rupture of arteries in the neck; squamous cell 
carcinoma of the esophagus with mediastinal recurrence; and 
pneumonia.

The Veteran's death certificate reveals that the immediate cause 
of death was massive hemorrhage, due to or as a consequence of 
recurrent squamous cell carcinoma of the esophagus.  An autopsy 
was not performed.

In a March 2002 statement the appellant asserted that the 
Veteran's cancer was due to Agent Orange exposure.  She further 
reported that when the Veteran was in Vietnam he was hit in the 
neck by a grenade and this contributed to his disabilities.  In 
support of her claim, she submitted a VA surgical pathology 
report dated in March 2001.  The pathology report revealed 
moderate to severe squamous cell dysplasia and also of note was a 
metallic foreign body.

Pursuant to a February 2005 Board remand, I.M.B., MD, a VA 
gastroenterologist, reviewed the Veteran's medical records from 
the VAMC in Asheville, North Carolina.  In an October 2005 
statement, he noted that the Veteran expired in May 2001 due to 
complications of squamous cell carcinoma of the esophagus.  He 
found no documentation or history of lung cancer in the Veteran's 
medical records.

Due to the fact that Dr. I.M.B. did not review the Veteran's 
entire claims folder, the RO sent the claims folder along with a 
request for an additional opinion back to him.

In an undated response, I.M.B. indicated that he had reviewed the 
Veteran's entire claims folder, including all medical records 
from the VAMC in Asheville, North Carolina.  He reported that the 
Veteran died due to complications of esophageal cancer including 
direct invasion of mediastinal structures.  He noted that the 
Veteran did not suffer from primary cancer of the trachea or the 
lung and concluded that cancer of the esophagus (which was the 
cause of death) was not related to any shrapnel injury incurred 
during service in Vietnam.

In the November 2007 Joint Motion for Remand, the parties agreed 
that the as the aforementioned December 1999 opinion from the VA 
Chief of Cardio-Thoracic Surgery indicated that the Veteran's 
death "may be associated" with his military service, a new 
medical opinion was needed to determine the degree of likelihood 
that the Veteran's death was caused by his presumed exposure to 
herbicides.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In accordance with the Board's July 2008 remand, a VA medical 
opinion was obtained.  The opinion dated in August 2008, was 
provided and electronically signed by a VA Gerontological Nurse 
Practitioner.  The nurse practitioner opined that it was less 
likely than not that the Veteran's squamous cell carcinoma of the 
esophagus is related to his military service.  The basis for this 
opinion was that a review of medical literature did not show a 
relationship between Agent Orange exposure and esophageal cancer.  
She further noted that esophageal cancer was not a disease of the 
lung, but a cancer of the gastrointestinal system.  

Because the opinion was not reviewed and signed by a physician, 
the Board remanded the claim in May 2009.  

Instead of obtaining the electronic signature of a physician, 
another VA Medical opinion was obtained.  This action reflected 
substantial compliance with the Board's remand instructions.  See 
Hood v. Shinseki, 23 Vet. App. 295 (2009) (Where the Board 
remanded for quality assurance records but the AMC obtained an 
opinion instead there was substantial compliance with the remand 
instructions).  

In his opinion, dated in September 2009, C.M., MD, noted that the 
according to the National Academies of Science' (NAS) Institute 
of Medicine annual report, there was currently not sufficient 
scientific evidence to associate esophageal cancers with 
herbicide exposure in Vietnam, and therefore, to consider such a 
malignancy to be herbicide-related would be speculative.

The Board's February 2010 remand was undertaken in order to 
obtain Social Security Administration (SSA) records.  In a May 
2010 response SSA reported that the Veteran received Social 
Security Supplemental Income (SSI) disability benefits from 
January 1998 to December 2002.  SSA reported that the primary 
diagnosis was malignant neoplasm of the esophagus; but no medical 
records were available, because they had been destroyed.

In June 2010, VA gave notice of a May 2008 determination that the 
evidence did not warrant a presumptive service connection for 
esophageal cancer occurring in Veterans exposed to herbicides.  
75 Fed. Reg. 32,540, 32,542 (Jun. 8, 2010).  VA noted that NAS 
concluded in Update 2006, that the epidemiologic studies of 
esophageal cancer to date had yielded no evidence of an increased 
risk associated with herbicide exposure, although updates of the 
health status of the Australian Vietnam Veterans presented "an 
interesting but non-significant pattern of increased risk" of 
esophageal cancer.  No toxicological studies provide evidence of 
biologic plausibility of an association between the compounds of 
interest and tumors of the esophagus.

On the basis of its evaluation of the evidence reviewed in Update 
2006 and previous reports, NAS concluded that there was 
inadequate or insufficient evidence to determine whether there 
was an association between herbicide exposure and esophageal 
cancer.  Although the appellant was not specifically advised of 
the VA determination, the physician who provided the 2009 opinion 
referred to the information contained in the determination and 
the appellant was informed of its contents via the notice of that 
opinion that was contained in a supplemental statement of the 
case.

Analysis

Cause of Death

The Veteran served in Vietnam and is, therefore, presumed to have 
been exposed to herbicides.  Esophageal cancer is not, however, 
one of the diseases subject to presumptive service connection 
under 38 C.F.R. § 3.309(e).  Respiratory cancers, such as lung 
cancer, are on the list of presumptive disease.  The appellant 
contends that the Veteran had cancer of the trachea and lung.

It would require medical expertise to diagnose a respiratory 
cancer.  See Jandreau.  The appellant, as a lay person lacks such 
expertise.  The treatment records reflect no findings of a 
respiratory cancer.  None of the medical professionals who have 
provided opinions during the course of this appeal have found 
that the Veteran had a respiratory cancer.

Dr. I.M.B., and the nurse practitioner affirmatively concluded 
that the Veteran did not have a respiratory cancer, including 
cancer of the lung or trachea.  Absent any competent evidence of 
a respiratory cancer, or of any disease subject to presumptive 
service connection on the basis of herbicide exposure, the 
evidence is against the grant of service connection on the basis 
of the presumptions for Veteran's exposed to herbicides.

Service connection is provided for malignant tumors manifested to 
a compensable degree within one year of service.  38 U.S.C.A. §§ 
1112; 38 C.F.R. §§ 3.307, 3.309(a) (2009).  It is not disputed 
that the Veteran's cancer was initially manifested more than one 
year after service.  The death certificate and VA hospital 
records establish that the Veteran died of esophageal cancer.  
The first signs of cancer were noted in medical evidence dated in 
1999, almost 29 years after the Veteran's discharge from service.  
There were no earlier reports of symptoms.  

Service connection is, therefore, not warranted on the basis of 
the presumptions accorded chronic diseases.

The remaining question is whether the appellant has established 
entitlement to service connection for the cause of death on a 
direct basis.

The evidence in support of a link includes a statement from the 
VA Chief of Cardio-Thoracic Surgery.  He found it "possible" that 
the Veteran's exposure to Agent Orange contributed to the 
development of cancer.

The physician's opinion provides limited support for the 
appellant's claim.  A medical opinion expressed in terms of 
"may," also implies "may or may not" and is too speculative to 
establish a plausible claim.  Bostain v. West, 11 Vet. App. 11 
Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  The 
language used in the medical opinion noted above is in the nature 
of "may," and is accordingly, speculative.

The speculative nature of the opinion is emphasized by the fact 
that the physician preceded his opinion with the statement that 
the Veteran's cancer was associated with carcinogens such as 
alcohol and tobacco, rather than herbicides.

Weighing against the claim is the opinion from Dr. I.M.B., who 
concluded that the Veteran died solely from cancer of the 
esophagus, not cancer of the trachea or lungs and that the 
shrapnel wound on the Veteran's neck had no bearing on his cause 
of death.  That conclusion is consistent with the death 
certificate and clinical records.

Also weighing against the claim is the August 2009 VA opinion by 
C.M., MD who noted that esophageal cancers are not currently 
associated with herbicide exposure in Vietnam, and therefore, to 
consider such a malignancy to be herbicide-related would be 
speculative.

An examiner's statement that an opinion cannot be provided 
without resort to speculation constitutes "nonevidence."  Fagan 
v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Where an examiner 
provides such an opinion, the examiner is required to provide a 
rationale as to why this is so, and to state whether there is 
additional evidence that would permit an opinion to be rendered.  
Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Rather than saying he could not provide an opinion without resort 
to speculation; Dr. C.M. reported that it would be speculative to 
provide an affirmative opinion.  He essentially provided a 
negative opinion.  That opinion was supported by a rationale.

The Board has the duty to assess the credibility and weight to be 
given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997), and cases cited therein.  In evaluating the probative 
value of medical statements, the Board looks at factors such as 
the health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

While the VA Chief of VA Cardio-Thoracic surgery had the 
expertise to render an opinion, that opinion was equivocal and 
unsupported by any rationale.  As such, it has little probative 
value.

The VA examiners also had the expertise to render a medical 
opinion as to the etiology of the cause of the Veteran's death.  
Both VA examiners reviewed the record and considered an accurate 
history, they provided a rationale for their opinions and those 
opinions were not equivocal.  Hence, they constitute the most 
probative evidence of record.

In light of the competent medical opinions of Dr. I.M.B. and 
C.H., MD, as well as the NAS determination noted above, the 
evidence does not support a finding that the Veteran's fatal 
carcinoma developed as a result of Agent Orange exposure, or any 
other disease or injury in service.

Accordingly, the Board concludes that the preponderance of the 
evidence is against a finding that the cause of the Veteran's 
death was related to his active duty service.  


Chapter 35 Claim

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the Veteran must 
have died of a service-connected disability, or been evaluated as 
permanently and totally disabled due to service- connected 
disability.  See 38 U.S.C.A. § 3501; C.F.R. §§ 3.807, 21.3020, 
21.3021.  
For the reasons discussed above, the Board finds that the 
Veteran's death was not related to his active duty service.  
Additionally, there is no evidence that the Veteran was 
permanently and totally disabled due to service-connected 
disability.  Therefore, the criteria for eligibility for 
educational assistance under the provisions of Chapter 35 have 
not been met.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance under 38 
U.S.C.A., Chapter 35 is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


